Case 1:19-cv-20711-MGC Document 7 Entered on FLSD Docket 10/31/2019 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                        Case No.: 19-20711-Civ-COOKE/GOODMAN

  MAURIZIO SOLE FESTA, et al.,

          Plaintiffs,

  vs.

  SHENZHEN ARASHI VISION
  COMPANY LTD.,

         Defendant.


               CONSENT MOTION FOR EXTENSION OF TIME FOR
        DEFENDANT TO ANSWER OR OTHERWISE RESPOND TO COMPLAINT

         Defendant Shenzhen Arashi Vision Company, Ltd., by and through its undersigned
 counsel and pursuant to Federal Rule of Civil Procedure 6(b)(1)(A) and with the consent of
 Plaintiffs, files this motion for a 30-day extension of time for Defendant to answer, move, or
 otherwise respond to the Plaintiffs’ Complaint dated February 23, 2019 (“the Complaint”)
 (Dkt. No. 1).
         In support of this Consent Motion, Defendant submits that: (i) it received a copy of
 the Summons and the Complaint in Shenzhen, China on October 10, 2019; (ii) Defendant’s
 response to the Complaint is currently due on October 31, 2019; (iii) the time for Defendant
 to answer, move, or otherwise respond to the Complaint has not expired; and (iv) counsel for
 the parties have conferred, and Plaintiffs consent to the extension of the period in which
 Defendant may file its answer, motions, or other responses to the Complaint through and
 including November 29, 2019.
         Good cause exists for the requested extension, as Defendant retained lead and local
 counsel earlier this week. Defendant therefore requires additional time to assess the patent
 infringement claims set forth in Plaintiffs’ Complaint and the potential defenses thereto, and
 to prepare and file responsive pleadings to the same, if necessary. The parties also intend to
 discuss a potential settlement during the requested extension.
Case 1:19-cv-20711-MGC Document 7 Entered on FLSD Docket 10/31/2019 Page 2 of 3



        Accordingly, Defendant, with the Plaintiffs’ consent, respectfully requests that the
 Court enter an Order extending the time in which it must serve its answer, motions, or other
 responses to the Complaint through and including November 29, 2019. A proposed order
 granting this Motion is attached for the Court’s convenience.


                               Rule 7.1(a) CERTIFICATION
        The undersigned certifies that counsel for Defendant Shenzhen Arashi Vision
 Company, Ltd. conferred with counsel for Plaintiffs Maurizio Sole Festa and Alexis
 Fernandez, who consent to and have no objection to the requested extension.
 Dated: October 31, 2019


                                           Respectfully submitted,

                                           s/ Ryan T. Santurri
                                           Ryan T. Santurri
                                           Florida Bar No. 015698
                                           E-Mail: rsanturri@allendyer.com
                                           ALLEN, DYER, DOPPELT
                                            & GILCHRIST, P.A.
                                           255 South Orange Avenue, Suite 1401
                                           Orlando, FL 32801
                                           Telephone: (407) 841-2330
                                           Facsimile:    (407) 841-2343


                                           Robert H. Thornburg
                                           Florida Bar No. 630829
                                           E-Mail: rthornburg@allendyer.com
                                           ALLEN, DYER, DOPPELT
                                            & GILCHRIST, P.A.
                                           1221 Brickell Ave., Suite 2400
                                           Miami, FL 33131
                                           Telephone: (305) 374-8303
                                           Facsimile:    (305) 374-8306

                                           Attorneys for Defendant
                                           Shenzhen Arashi Vision Company, Ltd.




                                              2
Case 1:19-cv-20711-MGC Document 7 Entered on FLSD Docket 10/31/2019 Page 3 of 3



                                             Of counsel (pro hac vice applications to be filed):

                                             Eric G. Maurer
                                             Georgia Bar No. 478199
                                             eric.maurer@thomashorstemeyer.com
                                             Scott P. Amy
                                             Georgia Bar No. 141416
                                             scott.amy@thomashorstemeyer.com
                                             THOMAS | HORSTEMEYER LLP
                                             3200 Windy Hill Road SE
                                             Atlanta, GA 30339
                                             Phone: (770) 933-9500
                                             Fax: (770) 951-0933

                                             Attorneys for Defendant Shenzhen Arashi Vision
                                             Company, Ltd.

                                 CERTIFICATE OF SERVICE

           I hereby certify that on I have this day electronically filed the foregoing CONSENT
 MOTION FOR EXTENSION OF TIME FOR DEFENDANT TO ANSWER OR
 OTHERWISE RESPOND TO COMPLAINT with the Clerk of Court using the CM/ECF
 system, which will automatically send email notification of such filing to all attorneys of
 record.
           This 31st day of October, 2019.



                                             Respectfully submitted,

                                             /s/Ryan T. Santurri
                                             Ryan T. Santurri




                                                3
